Citation Nr: 0946055	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as due to a qualifying chronic 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability, to include as due to a qualifying chronic 
disability.  

3.  Entitlement to service connection for a skin disability, 
to include as due to a qualifying chronic disability.  

4.  Entitlement to service connection for a left hip 
disability, to include as due to a qualifying chronic 
disability.  

5.  Entitlement to service connection for a cervical spine 
disorder, to include as due to a qualifying chronic 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to July 
1991.  He also had periods of active service while with the 
Pennsylvania Army National Guard from June 2002 to February 
2003 and from November 2004 to November 2005.  The Veteran 
also had two tours of duty in Southwest Asia, from October 
1990 to April 1991 and from January 2005 to October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Pittsburgh, Pennsylvania.

The Veteran appeared at a videoconference Board personal 
hearing at the RO before the undersigned Acting Veterans Law 
Judge in September 2009.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for a cervical 
spine disorder, to include as due to a qualifying chronic 
disability (including undiagnosed illness), is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during 
service.

2.  Low back disability of chronic lumbar sprain and possible 
midline herniation at the L4-5 level and mild bulging of the 
L3-4 discs is consistent with the Veteran's combat service.  

3.  Chronic right shoulder sprain is of service origin is 
consistent with the Veteran's combat service.  

3.  A skin disorder, diagnosed as intermittent nonspecific 
bilateral leg dermatitis and chronic folliculitis of the arms 
and legs, has been continuous since service separation in 
November 2005.  

4.  Chronic left hip sprain is consistent with the Veteran's 
combat service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a low 
back disability of chronic lumbar sprain and possible midline 
herniation at the L4-5 level and mild bulging of the L3-4 
discs was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, 
chronic right shoulder sprain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.317 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, skin 
disorder, diagnosed as intermittent nonspecific bilateral leg 
dermatitis and chronic folliculitis of the arms and legs, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, 
chronic left hip strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d), 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) and that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in an October 2006 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection, including as 
a disability presumed as an undiagnosed illness.  The letter 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
also told him to submit relevant evidence in his possession.  
The above letter also told the Veteran that to substantiate 
the claim there must be evidence of a current disability and 
a link between the disability and service.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
the October 2006 letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide these claims has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded VA examinations.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating these claims.  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004 (the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  In view of the Board's 
favorable decisions on these claims further assistance is not 
required to substantiate the claims.

Service Connection Laws and Regulations

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, a veteran is not required 
to provide competent evidence linking a current disability to 
an event during service.  Gutierrez v. Principi, 19 Vet. App. 
1 (2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317.  VAOPGCPREC 8-98.  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

Service Connection for Low Back Disability

The Veteran contends that he sustained a low back disorder 
from carrying heavy equipment and from traveling in military 
vehicles during service in the Persian Gulf or during the 
first and second tours of duty in Iraq.  The Veteran has 
reported and testified that he had recurrent back pain in 
service during the Persian Gulf War in 1991.

At the time of the July 1991 service separation examination 
from the first period of active duty service, although normal 
findings were reported the lower extremities and spine and 
other musculoskeletal system, on the service separation 
report of medical history the Veteran checked the "yes" box 
when asked if he had or had ever had recurrent back pain.  

At the time of a December 1996 examination, normal findings 
were reported for the spine and lower extremities.  On his 
December 1996 report of medical history, the Veteran checked 
the "no" boxes when asked if he had or had ever had swollen 
or painful joints; arthritis, rheumatism, or bursitis, or 
bone, joint or other deformity, or recurrent back pain.  

In an August 1998 treatment record, it was noted that the 
Veteran had pain in his back when relaxing.  A diagnosis of a 
muscle strain was rendered at that time.  

At the time of a May 2002 examination, normal findings were 
reported for the spine.  In a December 2005 VA treatment 
record, the Veteran reported having had lower back pain for 
two weeks.  

In conjunction with his claims for service connection, the 
Veteran was afforded a VA examination in November 2006.  At 
the time of the  examination, the Veteran reported that he 
started having low back problems when he was in the Gulf War 
in 1991.  He denied any trauma or injury.  The Veteran stated 
that carrying heavy gear and walking for 2 to 2.5 hours with 
heavy gear caused his low back problems.  A CT scan of the 
lumbar spine revealed focal midline bulging or possible 
midline herniation at the L4-5 level and mild bulging of the 
L3-4 discs.  Following examination, a diagnosis of lumbar 
sprain was rendered.  

At the time of an August 2007 VA examination, the Veteran 
again reported having low back discomfort in 1991.  He 
attributed this to wear and tear because of carrying heavy 
weights such as his back pack.  He denied ever having 
received treatment while in the military.  Following 
examination, a diagnosis of chronic sprain of the lumbar 
spine was rendered.  

In a June 2008 notice of disagreement, the Veteran indicated 
that he hurt his lower back on his first assignment in 
Southwest Asia in 1990-1991.  He wrote that he was assigned 
to an ordinance unit responsible for the loading and 
transport of ammunition.  He indicated that the constant 
lifting of the heavy ordinance into the transport unit hurt 
his back.  The Veteran observed that his 1991 report of 
medical history noted back pain problems.  He stated that his 
back was further aggravated while serving his second tour in 
Iraq as a result of carrying heavy loads of body armor, 
equipment, and ammo necessary to complete his missions.  

At the time of the September 2009 Board hearing, the Veteran 
testified that he developed his back problems as a result of 
carrying heavy equipment during his first tour in Iraq.  He 
further reported that he had back problems as a result of his 
traveling in military vehicles during his second tour in Iraq 
in addition to having to carry all the heavy equipment.

As it relates to the low back, the Veteran's low back 
problems have been diagnosed as a chronic sprain and possible 
midline herniation at the L4-5 level and mild bulging of the 
L3-4 discs.  Thus, the claimed disability is not a 
"qualifying chronic disability" and presumptive service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not warranted. 

As such, the Board will address the Veteran's claim on a 
direct basis.  In this regard, the Board notes that the 
Veteran has testified as to his belief that his low back 
disorders are related to his continuously having to carry 
heavy gear and to the room constriction that he was subjected 
to when traveling in the military vehicles.  

After a review of the evidence, the Board finds that the 
Veteran engaged in combat with the enemy during service, and 
that his low back disability of chronic lumbar sprain and 
possible midline herniation at the L4-5 level and mild 
bulging of the L3-4 discs is consistent with the Veteran's 
combat service.  The Board finds the Veteran's statements 
regarding low back injury and symptoms consistent with the 
type of conditions that he faced during urban combat.  

The Board further notes that the Veteran's testimony that his 
low back pain has been continuous since his return from his 
second period of service in the Gulf is consistent with the 
history and findings in VA treatment records in close 
proximity to his period of service, by the diagnosis of 
lumbar sprain at the time of the November 2006 VA 
examination, and the diagnosis of a chronic lumbar sprain at 
the time of a November 2007 VA examination.  

The Board finds that the evidence as to whether the Veteran's 
chronic lumbar sprain and possible midline herniation at the 
L4-5 level and mild bulging of the L3-4 discs is related to 
active service is at least in equipoise.  For these reasons, 
and resolving reasonable doubt in the Veteran's favor, the 
Board finds that service connection is warranted for chronic 
lumbar sprain and possible midline herniation at the L4-5 
level and mild bulging of the L3-4 discs.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right Shoulder Disability

The Veteran contends that he sustained a right shoulder 
disorder when he hurt his right shoulder during his second 
tour in Iraq from January 2005 to October 2005.  He stated 
that he served as a truck commander, which duties included 
riding in a Humvee in the right front seat.  The Veteran 
indicated that he was constantly jamming his shoulder during 
scout missions over the rugged terrain.  He also testified 
that, during urban combat missions, he broke down doors by 
swinging a heavy door ram or using his shoulder to gain 
entrance.

At the time of the July 1991 service separation examination, 
normal findings were reported for the upper extremities.  On 
his July 1991 service separation report of medical history, 
the Veteran checked the "no" box when asked if he had or 
had ever had a painful trick shoulder or elbow.

At the time of a December 1996 examination, normal findings 
were reported for the upper extremities.  On his December 
1996 report of medical history, the Veteran checked the 
"no" box when asked if he had or had ever had a painful 
trick shoulder or elbow.

At the time of a May 2002 examination, normal findings were 
reported for the upper extremities.  At the time of a 
November 2006 VA examination, the Veteran indicated that he 
started having right shoulder problems in the service in 
January 2005.  He denied any trauma or injury.  He claimed 
that this was due to carrying heavy gear on the shoulder all 
the time.  A CT scan of the right shoulder appeared 
unremarkable.  Following examination, a diagnosis of right 
shoulder sprain was rendered.  

At the time of his August 2007 VA examination, the Veteran 
reported having migratory aches in the hips and shoulders.  A 
diagnosis of chronic sprain of the shoulders was rendered.  

In his June 2008 notice of disagreement, the Veteran reported 
that he hurt his right shoulder during his second tour in 
Iraq from January 2005 to October 2005.  He stated that he 
served as a truck commander and his duties included riding in 
a Humvee in the right front seat.  The Veteran indicated that 
he was constantly jamming his shoulder during scout missions 
over the rugged terrain.  Moreover, during urban combat 
missions, he broke down doors by swinging a heavy door ram or 
using his shoulder to gain entrance.  The Veteran stated that 
he was one of the strongest members of his unit so he would 
be the one to gain entrance.  

At the September 2009 Board hearing, the Veteran testified 
that when he moved his shoulder in certain directions he had 
pain.  He worked in a prison and stated that it was difficult 
to open and shut doors as a result of his right shoulder 
problems.  The Veteran noted that he had to ride in tight 
quarters in the military vehicles and he reported that he 
used his shoulder when knocking down doors during urban 
combat.  He indicated that he sought treatment within a year 
of returning from his second tour in Iraq and stated that the 
shoulder problems had been continuous since that time.  

As it relates to the right shoulder, the Veteran's shoulder 
problems have been diagnosed as a chronic sprain.  Thus, the 
claimed disability is not a "qualifying chronic disability" 
and presumptive service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not warranted.  As such, the Board 
will address the Veteran's claim on a direct basis.

After a review of the evidence, the Board finds that the 
Veteran engaged in combat with the enemy during service, and 
that his chronic right shoulder sprain is consistent with the 
combat service.  The Veteran has testified as to his belief 
that his right shoulder sprain is related to his continuously 
having to carry heavy gear, his constant hitting of the 
shoulder when riding in combat vehicles, and using his 
shoulder to knock down doors.  The Board finds the Veteran's 
statements consistent with the type of conditions that he 
faces during urban combat.  The Board further notes that the 
Veteran's testimony that his right shoulder pain has been 
continuous since his return from his second period of service 
in the Gulf is supported by the findings of in VA treatment 
records in close proximity to his period of service, by the 
diagnosis of a right shoulder sprain at the time of the 
November 2006 VA examination, and the diagnosis of a chronic 
right shoulder sprain at the time of a November 2007 VA 
examination.  

The Board finds that the evidence as to whether the Veteran's 
chronic right shoulder sprain is related to active service is 
at least in equipoise.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for chronic right shoulder 
sprain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for a Skin Disability

The Veteran contends that he was exposed to various chemicals 
during the first Gulf War, and that an intermittent skin rash 
started on his lower extremities in February 1992 after his 
return from the Gulf War.  

At the time of the Veteran's July 1991 service separation 
examination, normal findings were reported for the skin.  On 
his July 1991 service separation report of medical history, 
the Veteran checked the "no" box when asked if he had or 
had ever had skin disease.  

At the time of a December 1996 examination, normal findings 
were reported for the skin.  On his December 1996 report of 
medical history, the Veteran again checked the "no" box 
when asked if he had or had ever had skin disease.

In July 1997, the Veteran was found to have poison ivy.  At 
the time of a May 2002 examination, normal findings were 
reported for the skin.  

In an October 2006 treatment report, the Veteran's private 
physician, H. McKinney, M.D., indicated that the Veteran had 
been found to have excoriated eczema eruption on his lower 
legs in March 1996 and May 2001.  

At a November 2006 VA examination, the Veteran reported 
having a skin rash on his lower extremities.  He stated that 
this started after his return from the Gulf War in 1992.  He 
indicated that the rash would come and go and that it began 
in February 1992.  Following examination, a diagnosis of 
intermittent nonspecific bilateral leg dermatitis was 
rendered.  

At the time of an August 2007 VA Gulf War examination, the 
Veteran stated that he was exposed to various chemicals 
during the first Gulf War.  He noted that during that time 
period, he began experiencing a rash on his arms and legs.  
He stated that the rash was now mostly confined to his legs.  
He reported having periodic episodes of erythema and pustule 
formation on his legs and just erythema on his arms.  This 
could last from several days to several weeks and was present 
most days of the month.  The Veteran indicated that it was 
only on his legs at the time of the examination and that it 
was itchy.  He noted using steroid ointment.  He had been 
using this for approximately a decade.  Physical examination 
revealed erythematous pustules on the legs with approximately 
a dozen tiny scars on both calves.  A diagnosis of chronic 
folliculitis of the arms and legs was rendered.  

In a June 2008 notice of disagreement, the Veteran indicated 
that during his first assignment in Southwest Asia, from 
October 1990 to April 1991, he was exposed to unknown 
chemicals, oil fires, a chemical decontamination site, and an 
exploited weapons munitions area.  He noted that his unit was 
in close proximity to a chemical weapons decontamination 
site.  The Veteran reported that the rash started soon after 
his return from Iraq in 1991 and had continued to affect him 
to the present time.  He indicated that he did not have any 
rash problems prior to his deployment.  The Veteran expressed 
his belief that his current rash condition was probably the 
result of his exposure while in the Gulf.  

At the September 2009 Board hearing, the Veteran testified 
that his skin disorder started upon return from his first 
tour in Iraq in 1991.  It began approximately six months 
after his return.  He reported going to a civilian doctor for 
treatment.  The Veteran  noted having the rash on an almost 
continuous basis.  He testified that he was constantly 
putting cream on the rash.  The Veteran stated that while 
there had been several different diagnoses, it had basically 
been the same skin problem throughout the time period in 
question.  He noted that the rash had been constant since his 
return in 2005.  

As it relates to the skin disorder, the Veteran's skin 
problems have been diagnosed as intermittent nonspecific 
bilateral leg dermatitis and chronic folliculitis of the arms 
and legs.  Thus, the claimed disability is not a "qualifying 
chronic disability" and presumptive service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not warranted.

As such, the Board will address the Veteran's claim on a 
direct basis.  After a review of the evidence, the Board 
finds that the evidence for and against the claim is at least 
in relative equipoise on the question of whether a skin 
disorder, diagnosed as intermittent nonspecific bilateral leg 
dermatitis and chronic folliculitis of the arms and legs, has 
been continuous since service separation in November 2005.  
The Veteran has testified that his skin problems began 
following his first period of service in the Gulf, although 
there were no reports or findings of skin problems noted at 
the time of July 1991 and December 1996 examinations, and the 
Veteran did not indicate having had any skin problems on his 
July 1991 and December 1996 reports of medical history.  The 
evidence that supports the Veteran's claim includes the 
Veteran's private physician's report of having treated the 
Veteran for skin eruptions in 1996 and 2001.  

Regardless of the symptoms of skin disorder the Veteran 
experienced between periods of active duty service, the 
Veteran has credibly testified that his skin disorder has 
been almost continuous since his return from his second tour 
of duty in Iraq in November 2005.  His clams of continuous 
problems with his skin subsequent to his second tour in Iraq 
are consistent with reported histories and findings in 
treatment records in close proximity to his return from 
active service, and in current treatment records revealing 
that the Veteran currently has a skin problem that he treats 
with medication.  It was also noted at the time of the  
November 2006 VA examination that he had intermittent 
nonspecific bilateral leg dermatitis and he was diagnosed as 
having chronic folliculitis of the arms and legs at the time 
of his August 2007 VA Gulf War examination.  

For these reasons, the Board finds that the evidence as to 
whether the Veteran's current skin problems, diagnosed as 
intermittent nonspecific bilateral leg dermatitis and chronic 
folliculitis of the arms and legs, is related to his last 
period of active service from November 2004 to November 2005 
is at least in equipoise.  Resolving such reasonable doubt in 
the Board's favor, the Board finds that service connection is 
warranted for intermittent nonspecific bilateral leg 
dermatitis and chronic folliculitis of the arms and legs.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

Service Connection for Left Hip Disability

The Veteran contends that his left hip disability, diagnosed 
as chronic left hip sprain, began during service in Iraq.  He 
reported that he started having problems with his hip while 
in Iraq.  In a June 2008 notice of disagreement, the Veteran 
indicated that he hurt his leg during his second tour of Iraq 
as a result of climbing in and out of the compact military 
vehicle, and the daily urban combat activities of kicking 
down doors with his legs while looking for enemy personnel.  
At the September 2009 Board hearing, the Veteran testified 
that his left hip problems were as a result of his carrying 
heavy equipment, and that he experienced left hip pain as a 
result of having to climb in and out of the vehicles. 

A review of the Veteran's service treatment records reveals 
that he was noted to have injured his back in May 1990.  The 
Veteran reported having increased hip pain at that time.  

At the time of the Veteran's July 1991 service separation 
examination, normal findings were reported for the lower 
extremities.  On his July 1991 service separation report of 
medical history, the Veteran checked the "no" boxes when 
asked if he had or if he had ever had swollen or painful 
joints; arthritis, rheumatism, or bursitis; bone, joint or 
other deformity; or lameness.  

At the time of a December 1996 examination, normal findings 
were reported for the lower extremities.  On his December 
1996 report of medical history, the Veteran checked the 
"no" boxes when asked if he had or if he had ever had 
swollen or painful joints; arthritis, rheumatism, or 
bursitis; bone, joint or other deformity; or lameness.  At 
the time of a May 2002 examination, normal findings were 
again reported for the lower extremities.  

The Veteran's last period of active duty service was from 
November 2004 to November 2005.  He separated from the last 
period of active duty service in November 2005.  In a 
December 2005 VA treatment record the month after service 
separation, the Veteran was noted to have left hip pain with 
rotation of his left leg inward.  

At the time of the November 2006 VA examination, the Veteran 
reported that he started having problems with his hip while 
in Iraq.  This started when he was on active duty in Iraq.  
He had a sharp pain in the left groin area and was advised to 
take pain medication for this.  Following examination, a 
diagnosis of left hip sprain was rendered.  

At the time of an August 2007 VA examination, the Veteran 
reported that he had migratory pains into his hips.  A 
diagnosis of chronic sprain of the hips was rendered.  

In a June 2008 notice of disagreement, the Veteran indicated 
that he hurt his leg during his second tour of Iraq as a 
result of climbing in and out of the compact military vehicle 
and the daily urban combat activities of kicking down doors 
with his legs.  He stated that he probably kicked down fifty 
doors looking for enemy personnel.  

At the time of a June 2008 VA examination, the Veteran was 
noted to have a lucency of the neck of the femur with a 
scientific border.  It was felt to be a benign lesion.  The 
examiner stated that it was at least as likely as not that 
the lesion was due to the static riding in a Humvee and the 
previous Humvee accident.  The examiner indicated that the 
claims folder had been available for review.  

With regard to his left hip, at the September 2009 Board 
hearing, the Veteran testified that his left hip problems 
were as a result of his carrying heavy equipment.  He also 
complained of left hip pain as a result of having to climb in 
and out of the vehicles.  The Veteran further noted that he 
had been found to have a cyst in his left hip area.  

As it relates to the left hip, the Veteran's left hip 
problems have been diagnosed as a chronic sprain and a benign 
cyst of the left hip.  Thus, the claimed disability is not a 
"qualifying chronic disability" and presumptive service 
connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

As such, the Board will address the Veteran's claim on a 
direct basis.  After a review of the evidence, the Board 
finds that the Veteran engaged in combat with the enemy 
during service, and that his chronic left hip sprain is 
consistent with the combat service.  In this regard, the 
Board notes that the Veteran has testified as to his belief 
that his left hip sprain is related to his continuously 
having to carrying heavy gear, his constant climbing in and 
out of the combat vehicle, and using his left leg to kick 
down doors when going from house to house.  The Board finds 
the Veteran's statements consistent with the type of 
conditions that he faces during urban combat.  

The Board further notes that the Veteran's testimony that his 
left hip has been continuous since his return from his second 
period of service in the Gulf is supported by the findings in 
VA treatment records in close proximity to his period of 
service, by the diagnosis of a left hip sprain at the time of 
the November 2006 VA examination, and the diagnosis of a 
chronic left hip sprain at the time of the November 2007 VA 
examination.  

The Board finds that the evidence as to whether the Veteran's 
chronic left hip sprain is related to active service is at 
least in equipoise.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for chronic left hip sprain.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic lumbar sprain and possible 
midline herniation at the L4-5 level and mild bulging of the 
L3-4 discs is granted.  

Service connection for a chronic right shoulder sprain is 
granted.  

Service connection for a skin disorder, diagnosed as 
intermittent nonspecific bilateral leg dermatitis and chronic 
folliculitis of the arms and legs, is granted.

Service connection for a chronic left hip sprain is granted.  


REMAND

At it relates to the Veteran's claim of service connection 
for a cervical spine disorder, to include as a result of a 
qualifying chronic disability (which includes undiagnosed 
illness), the Board notes that in the July 1991 service 
separation report of medical history, the Veteran checked the 
"yes" box when asked if he had or had ever had recurrent 
back pain.  The Board further observes that in an August 1998 
treatment record, it was noted that the Veteran had pain in 
his back when relaxing.  A diagnosis of a muscle strain was 
rendered at that time.  

In a December 2005 VA treatment record during the month 
following service separation in November 2005, the Veteran 
reported having had neck pain since the time of a Humvee 
accident in 1998.  

At the time of a November 2006 VA examination, the Veteran 
reported that he injured his neck in a Humvee in 1998.  He 
stated that he just talked to the paramedic who advised him 
to take pain medication. The Veteran indicated that since 
that time, he had been having a neck problem.  A diagnosis of 
cervical sprain was rendered.  

At the time of the August 2007 VA examination, the Veteran 
reported that he was involved in a Humvee accident in 1998 
when the Humvee hit a tag ditch and he was bounced up to the 
ceiling and hit his head and neck.  He reported that he was 
given pain medication at that time, and had experienced neck 
problems since that time.  A diagnosis of chronic sprain of 
the cervical spine was rendered.  

In a June 2008 notice of disagreement, the Veteran indicated 
that in August 1998 he injured his neck while on maneuvers 
for the Pennsylvania National Guard when the Humvee he was 
driving hit a large rut in the road and jarred the vehicle, 
causing him to slam his head on the roof of the vehicle.  He 
reported that he sought medical treatment for the cervical 
sprain and was released and sent back early from this 
training because of his injury.  

At the time of the September 2009 Board hearing, the Veteran 
noted that he injured his neck when hitting his head on the 
roof of the Humvee he was driving in 1998.  He testified that 
he had had neck pains ever since the incident.  The Veteran 
reported that his neck problems really increased in 2005 as a 
result of constantly wearing a helmet and scanning outside 
the window while in his armored vehicle.  He noted that he 
had been treated by VA and had been diagnosed with a chronic 
sprain.  

The Board notes that records associated with the claims 
folder reveal that the Veteran was a member of the Army 
National Guard for the time period from February 1998 to 
February 1999, and that he had 15 days of active duty for 
training during this time period.  There is no indication as 
to whether the Veteran was on active duty for training in 
August 1998 when the claimed injury was reported to have 
occurred.  While there is a notation of a muscle strain in 
August 1998 in the treatment records that are available, 
there is no indication as to what incident, if any, 
precipitated the visit.  The record also does not contain an 
incident report with regard to any injuries sustained in the 
line of duty.  

While the Veteran was afforded several VA examinations, the 
examiners did not render an opinion as to the etiology of any 
current neck disorder, and it relationship, if any, to 
service.  

Accordingly, the issue of service connection for a cervical 
spine disorder, to include as due to a qualifying chronic 
disability, is REMANDED for the following action:

1.  The RO/AMC should contact the 
National Personnel Records Center, the 
Commandant of the Pennsylvania Army 
National Guard, and any other appropriate 
state and federal agency, and request 
that a detailed account of the Veteran's 
periods of active duty for training and 
inactive duty training from February 1998 
to February 1999 be provided.  All 
medical records prepared in conjunction 
with the Veteran's period of National 
Guard service should be requested and 
associated with the claims folder.  If 
any records are unavailable, a written 
note to that effect should be placed in 
the claims file and the Veteran and his 
representative so advised in writing.

2.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current neck 
(cervical spine) disorder.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The relevant evidence in the claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

The VA examiner is requested to respond 
to the following:
	a) Identify all currently present 
cervical spine disorders and render 
diagnoses.
	b) For each such cervical spine 
disability identified, the VA examiner 
should offer an opinion as to whether it 
is it at least as likely as not (that is, 
at least a 50 percent probability) that 
any current diagnosed cervical spine 
disability is related to any period of 
active service, active duty for training, 
or inactive duty training, to include 
findings noted in the service medical 
records and any injuries/trauma sustained 
as a result of two tours of service in 
the Persian Gulf.
	c)  For each such cervical spine 
disability identified, the VA examiner 
should proffer an opinion as to whether 
it is at least as likely as not (that is, 
at least a 50 percent probability) that 
any diagnosed cervical spine disorder was 
caused by, or aggravated by (permanently 
worsened in severity), any of the 
Veteran's service-connected disabilities.  
The degree of cervical spine disorder 
that would not be present but for the 
service-connected disabilities should be 
identified.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


